DETAILED ACTION
This is the initial Office action for application SN 17/131,839 having an effective date of 23 December 2020 and a provisional priority date of 23 December 2019.  Claims 1-26 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 12-14, 16, 18, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, recites the limitation “the polyolefin waste”.  There is insufficient antecedent basis for the polyolefin waste in Claim 1.  Claim 1 recites waste plastic, and not polyolefin waste.
Claim 2, line 2, recites “the contaminants” of claim 1.  There is insufficient antecedent basis for the contaminants in Claim 1.  Claim 1 does not mention contaminants.
Claim 3, line 1, recites “the pyrolysis site” of claim 1.  There is insufficient antecedent basis for the pyrolysis site in claim 1.  Claim 1 recites “pyrolysis reactor” but not pyrolysis site.
Claim 4 recites “the volume flow” of naphtha/diesel fraction of claim 1. There is insufficient antecedent basis for the volume flow in claim 1.  
Claim 6, line 5, recites the limitation “the polyolefin waste”.  There is insufficient antecedent basis for the polyolefin waste in Claim 6.  Claim 6 recites waste plastic, and not polyolefin waste.
Claim 7, line 2, recites “the contaminants” of claim 6.  There is insufficient antecedent basis for the contaminants in Claim 6.  Claim 6 does not mention contaminants.
Claim 8, line 1, recites “the pyrolysis site” of claim 6.  There is insufficient antecedent basis for the pyrolysis site in claim 6.  Claim 6 recites “pyrolysis reactor” but not pyrolysis site.
Claim 12, line 1, recites “naphtha/diesel/atmospheric gas oil is recovered” from the process of claim 6.  Claim 6 recites naphtha/diesel, but not atmospheric gas oil.  
Claim 13 is a duplicate of Claim 12 (exact, word for word).
Claim 14 recites “wherein the amount of virgin crude oil processed” in claim 12.  Neither claim 12 nor claim 6 recite virgin crude oil.
Claim 16 recites “the volume flow” of naphtha/diesel fraction of claim 6. There is insufficient antecedent basis for the volume flow in claim 6.  
Claim 18, line 5, recites the limitation “the polyolefin waste”.  There is insufficient antecedent basis for the polyolefin waste in Claim 18.  Claim 18 recites waste plastic, and not polyolefin waste.
Claim 19, line 2, recites “the contaminants” of claim 18.  There is insufficient antecedent basis for the contaminants in Claim 18.  Claim 18 does not mention contaminants.
Claim 24, line 1, recites “naphtha/diesel/atmospheric gas oil is recovered” from the process of claim 18.  Claim 18 recites naphtha/diesel, but not atmospheric gas oil.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,174,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a continuous process for converting waste plastic into naphtha for polyethylene polymerization comprising the same steps (a) – (e), followed by passing the naphtha fraction to a steam cracker for ethylene production (claimed step (f)).  The instant claims further include step (g), passing ethylene to a normal alpha olefin synthesis unit to produce normal alpha olefins (independent claim 1).  Independent claims 6, 18 and 26 further includes the steps of: (h) combining the heavy fraction from (c) with the heavy fraction (C22+) normal alpha olefin stream from (g), and/or (i) passing the combined heavy fraction and heavy fraction of normal alpha olefin stream from (g) to a wax hydrogenation zone to produce wax.  However, such steps would be obvious to the skilled artisan since the patent teaches that the heavy fraction may be further processed into valuable products.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
July 26, 2022